internal_revenue_service number release date index number ---------------------------- ------------------------------------------- ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-152620-11 date date legend x ------------------------------------------ --------------------------------------------- y ------------------------------------------ -------------------- state -------- date1 ------------------- date2 ---------------------- trust ------------------------------------------ -------------------------------------------------- dear ------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on date1 x elected to be treated as an s_corporation effective date2 x has been the sole shareholder of y stock at all times since date2 x elected to treat y as a qualified_subchapter_s_subsidiary qsub effective date2 plr-152620-11 trust was a shareholder of x on date2 x represents that trust is eligible to be a qualified_subchapter_s_trust qsst under sec_1361 and intended to qualify as a qsst however the income_beneficiary of trust inadvertently failed to timely file the appropriate election under sec_1362 therefore both x’s s_corporation_election and y’s qsub election were ineffective x represents that the circumstances resulting in the ineffectiveness of x’s s_corporation_election and y’s qsub election were inadvertent and were not motivated by tax_avoidance x also represents that x and its shareholders have filed all returns consistent with x’s status as an s_corporation and trust’s classification as a qsst since d2 x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation and y as a qsub as may be required by the secretary law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of the code - i a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the beneficiary plr-152620-11 of such trust shall be treated as the owner for purposes of sec_678 of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center where the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x’s s_corporation_election and y’s qsub election were ineffective for the taxable_year beginning date2 we further conclude that the circumstances resulting in such ineffectiveness were inadvertent within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date2 provided x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 we further conclude that y will be treated as a qsub effective date2 provided that y’s qsub election was otherwise valid and has not otherwise terminated plr-152620-11 this ruling is contingent upon the beneficiary of trust filing a qsst election for trust effective date2 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the qsst election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed regarding x’s eligibility to be treated as an s_corporation y’s eligibility to be treated as a qsub or trust’s eligibility to be treated as a qsst this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
